Claims 1-15 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2010/0083446 A1).
Brun et al. (US’ 446 A1) teaches a process for dyeing hair comprising applying to the hair a pretreatment composition comprising in a cosmetically acceptable medium at least one organosilicon compound and applying at least one pigment and at least one hydrophobic film forming polymer as claimed in claim 1 (see claim 15), wherein the organosilicon compounds comprising a mixture of 3-aminopropyltriethoxysilane (organic silicon compound of the claimed formula (1)) and Bis[3-triethoxysilylpropyl]amine that reads on the claimed formula (II) as claimed in claims 2-7 (see page 3, paragraph, 0063 and paragraph, 0079 ). Brun et al. (US’ 446 A1) also, teaches that the ingredients can be added in any order (see page 2, paragraphs, 0040-0045) which implies that these dyeing ingredients are maintained in a separate containers or kits as claimed in claim 15.
The instant claims differ from the teaching of Brun et al. (US’ 446 A1) by reciting at least one colorant compound comprising at least one pigment based on a lamella substrate platelet.
However, Brun et al. (US’ 446 A1) teaches pigments having low refractive index and high refractive index as claimed in claims 12-13 (see page 12, paragraph, 0228) and multilayer pigments based on synthetic substrates such as aluminum as claimed in claim 11 (see page 12, paragraph, 0292) and pigments such as titanium coated with an iron oxide or mica coated with an iron oxide as claimed in claim 10 (see page 12, paragraph, 0289) and wherein the pigments have a mica particles at the surface of which are superposed at least two successive layers of metal oxides as claimed in claim 14 (see page 12, paragraphs, 0289 and 0292).    
Therefore, in view of the teaching of Brun et al. (US’ 446 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a process for dyeing keratin fibers by applying to the keratin fibers a pigment composition as taught by Brun et al. (US’ 446 A1) to arrive at the claimed invention. Such a process would be obvious based on the teaching of Brun et al. (US’ 446 A1) that refers to utilize pigments with different coated layers and having low and high refractive metal oxides and, thus, the person of the ordinary skill in the art would expect such a dyeing process to have similar property to those claimed, absent unexpected results.  
4	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2010/0083446 A1) in view of Lorant et al. (US 2015/0080338 A1).
The disclosure of Brun et al. (US’ 446 A1) as described above, does not teach or disclose organic silicon compound of the claimed formula (IV) as claimed in claims 8-9.
Lorant et al. (US’ 338 A1) in analogous art of cosmetic formulation, teaches a cosmetic composition for treating hair comprising a silane (organic silicon compounds) having a formula (I) which is similar to the claimed formula (IV) as claimed in claim 8 (see page 5, paragraph, 0094, formula (I)), wherein the reference formula (I) further, represented by the species octyltriethoxysilane and dodecyltriethoxysilane as claimed in claim 9 (see page 5, paragraph, 0107). 
Therefore, in view of the teaching of the secondary reference of Lorant et al. (US’ 338 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the composition of Brun et al. (US’ 446 A1) by incorporating the silane (organic silicon compound) as taught by Lorant et al. (US’ 338 A1) to arrive at the claimed invention. Such a modification would have been obvious because Lorant et al. (US’ 338 A1) clearly refers to silane that to be used in the cosmetic composition for  making the treated hair has a smooth, soft and non-greasy feel (see page 1, paragraph, 0017), and, thus, the person of the ordinary skill in the art would expect such a process to have similar property to those claimed in the absent of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EISA B ELHILO/
 Primary Examiner, Art Unit 1761